Case: 4:16-cv-00180-CDP Doc. #: 110 Filed: 12/17/18 Page: 1 of 2 PageID #: 2046




          UNITED STATES OF AMERICA V. THE CITY OF FERGUSON
                     JUDGE CATHERINE D. PERRY
                        COURTROOM 14 SOUTH
                           December 17, 2018
                    PUBLIC COMMENT SIGN IN SHEET
                NOTE: Speakers will be called in order listed below.




10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.
Case: 4:16-cv-00180-CDP Doc. #: 110 Filed: 12/17/18 Page: 2 of 2 PageID #: 2047




          UNITED STATES OF AMERICA V. THE CITY OF FERGUSON
                     JUDGE CATHERINE D. PERRY
                        COURTROOM 14 SOUTH
                           December 17, 2018
                    PUBLIC COMMENT SIGN IN SHEET
                NOTE: Speakers will be called in order listed below.
PRINTED NAME                               S~NATURE                    ,,/}   -
1.    (b;~~tYJdo ;e~;~                   l/~~r;~)i£
                                            .,     ~
                                                               V'-
2.

3.

4.

5.

6.

7.

8.

9.

10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.
